MEMORANDUM OPINION AND ORDER
NEESE, District Judge.
The defendant complained in eight particulars of the jury’s award of $35,000 compensatory damages against him herein. Only one such ground requires comment.
There was evidence from which the jury might have found directly or by reasonable inference that, while in the defendant’s *980lawful custody, on September 20, 1972, the plaintiff sustained two breaks in one bone of one of his legs and one break in the bone of another. The defendant’s sworn response to this fact was that it was not he who slammed the rear door of a police cruiser in which the plaintiff was transported to jail by the defendant, and that en route to jail the plaintiff stated he had sprained his ankle. Apparently, the six jurors did not believe this testimony of the defendant; neither did the Court.
Mr. Woods testified that the defendant slammed such door on his lower leg twice. An orthopedic surgeon who attended Mr. Woods testified that this was a painful injury; that it was necessary that a screw fixation be accomplished surgically in the broken bones; that a subcutaneous infection developed subsequently requiring additional surgery; that Mr. Woods could not have resumed reasonably his usual occupation for seven or eight months afterward; that, some three years after the plaintiff’s injury was sustained traumatic osteoarthritis was developing in his leg to a small degree, which will result in a permanent partial impairment of Mr. Woods; and that such condition “ * * * categorically * * * will continue to get worse slowly, or it could get worse fast. * * *”
This is a sufficient basis for the award of $35,000 in compensatory damages,* and the defendant’s motion hereby is
OVERRULED.

 This was an injury proximately resulting to Mr. Woods from the unlawful conduct of the defendant, whether it was made worse by Mr. Fuqua’s failure to obtain medical treatment for him earlier or not.